       Case 1:19-cr-00230-ECM-SRW Document 170 Filed 11/17/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA                         )
                                                 )
        v.                                       ) CRIM. CASE NO. 1:19-cr-230-ECM
                                                 )              (WO)
JAREECE EDWARD BLACKMON                          )

                      MEMORANDUM OPINION and ORDER

        Defendant Jareece Edward Blackmon (“Blackmon”) was charged on September 11,

2019, in a superseding indictment with one count of conspiracy to distribute and possess

marijuana in violation of 21 U.S.C. §§ 841(a)(1) and 846, three counts of possession of a

firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1), one count of use and

discharge of a firearm to commit murder during and in relation to a drug trafficking offense

in violation of 18 U.S.C. 924(c)(1)(A), one count of possession with intent to distribute

marijuana in violation of 21 U.S.C. § 841(a)(1), and one count of possession of a firearm

in furtherance of a drug trafficking offense in violation of 18 U.S.C. § 924(c)(1)(A). (Doc.

28).

        On March 30, 2020, Blackmon filed a motion in limine to “redact from the

indictment and exclude any evidence or testimony regarding prior felony convictions.”

(Doc. 78). Relying on Old Chief v. United States, 519 U.S. 172 (1997), Blackmon asserts

he “is willing to stipulate to having been previously convicted of a prior felony offense,”

and, thus, the government has not need to introduce any evidence related to his prior felony

convictions. (Id. at 2). In response, the government asserts that “if the Defendant

stipulates that, previous to the time of the charged offenses, he had been convicted of a
     Case 1:19-cr-00230-ECM-SRW Document 170 Filed 11/17/20 Page 2 of 3




felony offense, the United States agrees that it will not introduce evidence of the specifics

of that conviction for the purpose of establishing that element of the offenses charged

pursuant to Title 18, United States Code, Section 922(g)(1).” (Doc. 82 at para. 1). The

government contends, however, that, pursuant to Fed. R. Evid. 404(b), it should be

permitted to present evidence related to the Defendant’s prior convictions “if it is otherwise

admissible.” (Id. at paras. 2–3).

       In addition, on April 6, 2020, the government filed a motion in limine regarding

Blackmon’s prior drug related convictions requesting the Court “issue a pre-trial ruling

permitting, pursuant to Federal Rule of Evidence 404(b), evidence of [Blackmon’s] prior

narcotics related convictions as evidence of his intent to commit the charged offense.”

(Doc. 80 at 1). Blackmon opposes the government’s motion in limine arguing that “the

prejudicial weight of 404(B) evidence far outweighs its probative value,” and the

government should be prohibited from “introducing any evidence regarding the specific

nature of his prior felony conviction.” (Doc. 83 at 5).

       On October 30, 2020, the Court heard oral arguments on the motions in limine.

Although the Defendant offered to stipulate that he is a convicted felon for purposes of

Counts 2, 4, and 7 of the Indictment, those are not the only charges against him. Because

the Defendant is also charged with drug conspiracy, use and discharge of a firearm to

commit murder during and in relation to a drug trafficking offense, possession with intent

to distribute a controlled substance, and possession of a firearm in furtherance of a drug

trafficking offense, the Defendant’s prior convictions may be relevant or material to the
                                              2
     Case 1:19-cr-00230-ECM-SRW Document 170 Filed 11/17/20 Page 3 of 3




other counts at trial, and thus, admissible. The Court orally denied the motions without

prejudice with leave to raise the issues at trial.

       Accordingly, it is

       ORDERED that, as stated in open court, the motions in limine (docs. 78, 80, and

106) are DENIED without prejudice with leave to raise during trial.         Counsel are

DIRECTED, prior to the commencement of the introduction of this evidence at trial, to

notify both the Court and opposing counsel, and to allow the Court an opportunity to rule

on the admissibility of this evidence.

       DONE this 17th day of November, 2020.


                                             /s/Emily C. Marks
                                     EMILY C. MARKS
                                     CHIEF UNITED STATES DISTRICT JUDGE




                                                3
